                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BOARDS OF TRUSTEES OF THE SHEET
                                   7     METAL WORKERS PENSION TRUST OF                    Case No. 17-cv-04936-JSW (JCS)
                                         NORTHERN CALIFORNIA, et al.,
                                   8
                                                        Plaintiffs,                        ORDER TO SHOW CAUSE
                                   9
                                                 v.
                                  10
                                         MARTIN GUIDI, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has referred to the undersigned magistrate judge Plaintiffs’ motion seeking an

                                  14   order to show cause in connection with Defendant’s failure to appear at a debtor’s exam on March

                                  15   6, 2020. Plaintiffs further requests that the Court award post-judgment attorneys’ fees and costs

                                  16   incurred by Plaintiffs in this matter in connection with the debtor’s examination, in the amount of

                                  17   $13,891.32. The undersigned has reviewed the Motion and supporting declaration and finds that

                                  18   there is good cause to issue an order to show cause. Accordingly, Defendant is ORDERED TO

                                  19   SHOW CAUSE why he should not be held in civil contempt and required to pay the attorneys’

                                  20   fees and costs associated with his failure to appear at the March 6, 2020 debtor’s examination.

                                  21   Defendant shall file a response to this motion no later than August 6, 2021. A show cause

                                  22   hearing shall be held via Zoom (id. 161 926 0804, password 050855) on September 24, 2021

                                  23   at 9:30 a.m.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 2, 2021

                                  26                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  27                                                   Chief Magistrate Judge
                                  28
